Citation Nr: 1442998	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-00 194A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD), as a result of military sexual trauma. 

2.  Entitlement to service connection for pes planus, claimed as fallen arches. 

3.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her therapist


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1980 to June 1990.  
  
This appeal to the Board of Veterans' Appeals (Board) arose from an April 2010 rating decision in which the RO denied service connection for pes planus, claimed as fallen arches, and for bilateral hearing loss.  In May 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in January 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2011.

The appeal also arose from an August 2010 rating decision in which the RO denied service connection for an acquired psychiatric disorder, claimed as PTSD as a result of military sexual trauma.  In August 2011, the Veteran filed an NOD.  An SOC was issued in January 2013, and the Veteran filed a substantive appeal (via a VA Form 9) in March 2013. 

In October 2010, the Veteran and her VA Vet Center therapist testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ); a transcript of that hearing is of record.  

In addition to the paper claims file, the Veteran has paperless, electronic  Veterans Benefits Management System (VBMS) and Virtual VA files, which contain the hearing transcript.  All other electronic records are duplicative of those in the paper claims file or are not pertinent to the appeal.  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished.  

2.  The Veteran currently has PTSD and competent, probative evidence indicates that the disorder was caused, at least in part, by sexual trauma during service.

3.  While the Veteran has complained of foot pain, there is no competent, credible, and probative evidence that the Veteran currently has, or ever had had, a pes planus (flat foot) or fallen arches disability.  

4.  Bilateral hearing loss was not shown during service or for years thereafter, and the only medical opinion on the question of whether there exists a medical nexus between the Veteran's current bilateral hearing loss and service weighs against the claim.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.384, 4.125 (2013).

2.  The criteria for service connection for pes planus, claimed as fallen arches, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

3.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) ).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. §3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the Agency of Original Jurisdiction (AOJ) (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

There are special development procedures that pertain to the processing of claims of entitlement to service connection for PTSD based on personal assault.  38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: Records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in the sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: Request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.

The special evidentiary development procedures include the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) (citing VA Adjudication Procedural Manual M21-1), Part III, paragraph 5.14(c).  These procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In this appeal, in pre-rating letters in November 2009 and January 2010, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate all five elements of the claims for service connection, what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The RO provided to the Veteran general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The April and August 2010 rating decisions reflect the initial adjudication of the claim after issuance of these letters.  However, the two letters did not advise the Veteran of the types of evidence from sources other than the Veteran's service records that may corroborate her accounts of military sexual trauma.  Nevertheless, for reasons provided in more detail below, the Board finds that the notice error is not prejudicial to the Veteran because the Board will accept the Veteran's written and oral reports of sexually related trauma as credible.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA clinical, VA Vet Center counseling, and the reports of VA examinations in December 1990, April 1993, January 2010, February 2010, and April 2012.  The Veteran did not identify relevant records of private medical care.   Also of record and considered in connection with the appeal is the transcript of the Veteran's February 2014 Board hearing, along with various written statements provided by the appellant, the Veteran, her domestic partner (now spouse), and by her representative on her behalf.  The Board also finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required. 

As for the Board hearing, the Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge (VLJ) who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the hearing was legally sufficient. 

During the Board hearing, the VLJ identified the issues then on appeal.  Also, information was solicited regarding the Veteran's experiences during active service, her current symptoms and treatment, and whether there were outstanding, pertinent medical records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim(s) for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the VLJ did not explicitly suggest the submission of additional evidence, the VLJ ordered that the record be held open for thirty days for the Veteran and her representative to submit additional unspecified evidence.    

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any  claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 54 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed for certain chronic diseases, which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  The presumption is available for hearing loss as it is considered an organic disease of the nervous system.  The presumption is also available for psychoses but not for PTSD or depression.  See 38 C.F.R. § 3.384 (2013). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit has clarified that establishing service connection on the basis of continuity of symptoms (in lieu of a medical opinion) is limited to diseases listed in 38 C.F.R. § 3.309(a)/

A lay person is competent to provide testimony regarding factual matters of which she has first-hand knowledge, including reports of what occurred during service.  Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010).  The Board must weigh any competent lay evidence and make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R.  § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Acquired Psychiatric Disorder

In addition to the basic legal authority noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  If the diagnosis of a mental disorder is changed, the rating agency shall determine whether the new diagnosis represents progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.125(b).  This may apply, for example, if a VA examiner diagnoses a new mental condition that is different from prior diagnoses in the claims file.  

The Veteran does not contend and the record does not show that she participated in combat operations.  If the alleged stressors are not combat related, then a veteran's lay testimony, alone, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates her testimony or statements.  See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

Effective the day following discharge from active duty in June 1990, the Veteran was granted service connection for major depression.  This disorder is currently rated as 70 percent disabling with a total rating based on individual unemployability in effect from October 26, 2010.  

The Veteran contended in a November 2009 claim, in written statements in December 2009 and March 2013, and during the February 2013 Board hearing, that she also experiences PTSD as a result of several episodes of sexual trauma while on active duty.  The Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181 (1998).

The present case falls within the category of situations, to include allegations of sexual assault, in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304(f)(3) reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also 38 C.F.R. § 3.304(f)(3), VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

Considering the pertinent evidence in light of the above, the Board finds that the Veteran has been diagnosed with PTSD arising from several episodes of work related stress, sexual harassment, and assault prior to and during active service and that her reports of the sexual trauma, though not clearly established by independent evidence, are credible because they have been consistent and accepted by several VA counselors and mental health examiners.  Therefore, with resolution of all reasonable doubt in the Veteran's favor, service connection for PTSD as a result of military sexual trauma is warranted.  

Service personnel records show that the Veteran served as a U.S. Coast Guard storekeeper with duties involving contracts, shipping, budgets, and supply management.  After an initial four year enlistment, the Veteran extended that enlistment for two years and then reenlisted for four additional years.  She served at several Coast Guard installations in southern New Jersey until 1988 and then two years at a marine safety office in Honolulu.  Personnel evaluations showed average to above average performance with no disciplinary actions or requests for early transfers.  The Veteran was awarded three good conduct medals.  

Service medical records show that the Veteran sought treatment on one occasion in March 1984 for anxiety associated with stress in relationships with family, a roommate, and her work.  A physician diagnosed adjustment disorder with no psychoses or depression and noted that the disorder was gradually improving with the resolution of conflicts.  The Veteran denied any depression or nervous trouble on multiple physical examinations prior to and after this episode until October 1989 when she was admitted to a military hospital for an exacerbation of depression.  The attending psychiatrist noted that the Veteran had been seeing a private psychiatrist for intermittent episodes of depression over the past nine months because of job stressors.  Specifically, she considered her job was too much for one person and that her leaders were not providing sufficient help or allowing adequate time off.  She denied any depression prior to the current duty assignment but expressed the desire to leave military service.  The Veteran also reported having been sexually molested by a brother and a neighbor prior to active service.  The physician diagnosed major depression because of military duty, and on behalf of a medical board, recommended a medical discharge.  

In a March 1990 endorsement, the Veteran's commanding officer noted that the Veteran had an above average record prior to assignment to his office in Hawaii and that she showed a desire to learn the skills of her rating.  However, on arrival for a new job requiring new skills, the Veteran did not take advantage of a turnover from the previous storekeeper or training offered by her supervisors.  He noted that her report of a lack of support was "absurd."  He found that the Veteran's perception of being overworked was because of a lack of knowledge of the skills for her rating and current rate.  There was no report by the Veteran or mention by any examiners of sexual harassment or trauma during active duty.  The Veteran received a medical discharge with a 30 percent disability rating and was placed on the Temporary Disability Retirement List. 

In September 1990, the RO received the Veteran's claim for service connection for depression.  In February 1991, the RO granted service connection and assigned a 30 percent rating for major depression, effective June 14, 1990, the day following discharge from active duty.   

The Veteran relocated to San Diego and received mental health treatment at a VA clinic from May 1991 to June 1993 and underwent a VA examination in April 1993.  Clinicians noted that the Veteran continued to experience depression, sleep difficulties, and nightmares regarding the childhood molestations and anger over what she perceived as "mental harassment," poor treatment by the Coast Guard, and a forced military retirement.  The Veteran had some difficulty adjusting to civilian life and finding a satisfactory job but she did enter a supportive domestic relationship.  Clinicians diagnosed major depression and PTSD, referring to the pre-service molestations, military work stress, and the administrative discharge action.  However, there was no mention of sexual assaults or harassment during active duty.   The Veteran underwent military mental health review examinations with similar findings and was permanently retired in June 1995. 

The next records of mental health care are dated in October 2009, when the Veteran sought VA treatment in Philadelphia.  Clinicians including a psychiatrist, clinical nurse practitioner, and advanced practice registered nurse all noted the Veteran's report of sexual harassment and abuse by a military recruiter, her first commanding officer, and fellow Coast Guardsmen.  She reported that a supervisor knew of her sexual orientation and demanded sexual encounters with the threat of reporting the information to superiors.  The clinicians diagnosed major depression and PTSD and referred to neighborhood conflict, financial stress, and the episodes of military sexual trauma as together contributing to the Veteran's symptomatology.

The RO received the Veteran's claim for service connection for PTSD in November 2009.  The Veteran and her domestic partner reported the same symptoms and traumatic events in statements submitted to the RO in December 2009.  

In January 2010, a VA psychologist noted a review of the paper and electronic claims files and that the Veteran had been granted service connection and a 30 percent rating for depression.   The psychologist conducted a detailed examination, noting the Veteran's reports of sexual molestation prior to service, sexual blackmail, unwanted contact, and harassment during service, and ongoing depression and social isolation with particular discomfort in the presence of men. The psychologist found that the Veteran's symptoms fully met the criteria for a diagnosis of PTSD with depression exacerbating the PTSD.  She found that the depression was manifested by mood, inactivity, social isolation, impaired concentration and suicidality without intent or plan.  She found that the PTSD was manifested by re-experiencing avoidance, emotional numbing, and hyperarousal.  However, manifestations of both disorders contributed to social and occupational impairment.   

In letters in January 2010 and September 2010, the clinical nurse practitioner and psychiatrist noted that the disorders were at least in part caused by the military trauma and supported the grant of service connection and unemployability.  The Veteran received mental health counseling for symptoms of PTSD resulting from the military sexual trauma at a Vet Center from December 2010 to May 2013.  During the February 2014 Board hearing, the Veteran and the attending Vet Center counselor testified that the Veteran's depression and PTSD were at least in part caused by events in service including the sexual trauma.  

The Veteran underwent another mental health examination by a VA psychiatrist who noted a review of the claims files and noted the same detailed history and current symptoms as recorded by previous examiners and attending clinicians.  He concurred in the multiple diagnoses of depression and PTSD secondary to military sexual trauma, but noted that it was not possible to differentiate what portion of each symptom was attributable to each diagnosis.  

There is competent, probative  evidence that the Veteran has PTSD and that the disorder arose, at least in part, from sexual harassment, coercion, and assault in service as reported by the Veteran.  The Board finds that the Veteran's reports are credible; they have been accepted by many examiners and clinicians without challenge and found sufficient to be causes for the disorders.  Notably, there is no direct evidence that that contended incidents actually occurred such as private or military treatment or counseling records in service or communications to law enforcement, chaplains, or family members.  However, regulations contemplate that direct evidence may not be available because of the nature of the trauma and surrounding circumstances at the time the events occurred.  The Veteran's performance did not decline nor did she seek early transfers while experiencing the traumatic events prior to 1988 but did so near the end of her last assignment.  She did not disclose the events to military examiners even when under consideration for discharge because of a depressive disorder.  Her commanding officer attributed the poor performance to shortcomings in occupational knowledge and skill.  Nevertheless, the Board finds that other circumstances such as the Veteran's depressive episode at the end of service, expressed desire for an early discharge, and disclosure of a then-prohibited sexual orientation are consistent with a history of harassment and are a basis for the contended coercion and abuse.  

Resolving all doubt in favor of the Veteran, the Board finds that the  alleged sexual trauma during active service did occur.  As the Veteran has been diagnosed with PTSD arising ,in part, from these events and as the disorder contributes to the overall level of social and occupational impairment, service connection for PTSD is warranted.    


B. Pes Planus/Fallen Arches

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for pes planus, claimed as fallen arches, must be denied. 

The Veteran denied any history of foot trouble in September 1979 enlistment and January 1980 pre-training examinations.  In February 1980, one week after the start of recruit training, the Veteran sought treatment for foot and ankle pain that she described as "heated" after prolonged standing and marching.  She reported that her boots were comfortable.  Clinicians noted a pronatory gait, diagnosed calcaneous contusion, issued arch supports, and prescribed ankle exercises.  On follow-up the next day, a clinician noted that the ankle swelling had improved and advised the Veteran to continue exercises and the use of supports.  In July 1981, the Veteran underwent a minor surgical procedure to remove a callosity in the nail groove of the right great toe.  In February 1983, the Veteran injured the left ankle in a fall.  X-rays were negative for fracture with no mention of foot symptoms.  No residual foot symptoms were reported by the Veteran and no foot abnormalities were noted by examiners on physical examinations in November 1983, September 1984, March 1988, and June 1988, or on the October 1989 discharge examination.  A VA examination in December 1990 was also silent for any foot symptoms. 

In a December 2009 claim for service connection, the Veteran reported that she was treated for fallen arches at her first duty station.  In an initial visit to a VA women's health clinic in March 2010, the Veteran reported pain in her feet that she believed was the result of walking in ill-fitting military boots.  An X-ray revealed mild bunion formation of both feet and a hammertoe deformity of the fifth right toe.  There was no observation or diagnosis of pes planus.  VA outpatient treatment records through September 2013 are silent for any symptoms, diagnoses, or treatment of the feet.  

In April 2010, the RO denied service connection for pes planus or fallen arches because there was no medical evidence of a diagnosis of these disorders.  In May 2010, the Veteran expressed disagreement but did not provide any additional statements or evidence.  

In April 2012, the Veteran underwent a VA general medical examination that included an assessment of her capacity for employment.  The examiner noted a normal gait without the use of assistive devices and normal strength and reflexes in the lower extremities.  The Veteran did not report any foot symptoms to this examiner although there was a reason and opportunity to do so.  

During the February 2014 Board hearing, the Veteran testified that she sought treatment during recruit training in 1980 and was diagnosed with flat feet by a physical therapist and that she continued to wear arches in all her shoes.  She testified that she experienced cracking in the feet and "pins and needles" pain especially after driving an automobile for a long distance.  

In this case, the Board finds that service connection for pes planus, claimed as fallen arches, is not warranted because there is no competent, credible, and probative evidence that the Veteran has, or at any point pertinent to this appeal has had, the claimed disability.  For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  There is no such evidence in this case.  In fact, the evidence does not credibly and persuasively establish the Veteran has ever had a pes planus or fallen arches disability.

In this case, the Veteran was treated for calcaneous contusions during recruit training and was provided arch supports but there is nothing to support her current assertions that she was then diagnosed with flat feet. Notably, her assertion as to what a clinician told her does not constitute competent medical evidence of an in-service diagnosis.  See e.g., Robinette  v. Brown, 8 Vet. App. 69, 77 (1995)   Moreover, the evidence indicates that she reported to the clinicians at that time that her boots were comfortable and not ill fitting as she later contended.  She denied any further foot trouble on many physical examinations during the remainder of active service and her occupation did not require extended marching, guard duty, work in the field or aboard ships but was rather a primary administrative occupation.  Further, she was diagnosed with bunions and a deformity of the right fifth toe many years after service in 2010, but no chronic acquired foot disability was noted in any VA outpatient treatment records or in the April 2012 general medical examination.  Although a lay person is competent to observe the features of her foot and report on sensations such as foot pain, medical training is necessary to diagnose a chronic foot disorder or deformity and whether it is responsible for the symptoms.  Here, the Veteran has never been diagnosed with pes planus, during or after service, and had many occasions to report her symptoms to a clinician including in April 2012 and obtain a diagnosis if warranted. 

For these reasons, the Board also finds it unnecessary to have the Veteran undergo VA examination to ascertain diagnosis and etiology in connection with this claim.  VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service-or, as appropriate, service-connected disability-but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In this appeal, the claim does not meet the requirements to obtain a VA medical opinion.  Aside from the Veteran's own current assertions-which are completely unsupported by the in- and post-service clinical records-there is no medical evidence whatsoever to support a finding that that the Veteran has or ever has had a chronic flat foot or fallen arches disability for which service connection may be granted.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, competent, credible, and probative evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For all the foregoing reasons, the Board finds that the claim for service connection for pes planus claimed as fallen arches must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports a fundamental the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at  53-56.

C.  Bilateral Hearing Loss

The Veteran contended in a November 2009 claim and during the February 2014 Board hearing that she experiences bilateral hearing loss as a result of exposure to loud noise from using lawn mowers while working in a base maintenance department and from helicopters while working in an office inside a hanger.  She also reported that she ordered parts for ships and had to go into ship engine rooms.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between current hearing loss and a disability or injury she suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim must be denied. 

Service personnel records showed that the Veteran's primary duties as a storekeeper were primarily administrative.  Exposure to some level of noise such as from lawn mowers as a junior Coast Guardsman on a base, working as a storekeeper in an office in a helicopter hanger, and occasionally visiting ships are consistent with her duty assignment although the frequency and intensity of the exposure is much lower than for aircraft or heavy machinery operators and maintenance workers.  However, in a February 2009 VA treatment encounter, she reported that she did use hearing protection in service and while working in a civilian warehouse after service.  Therefore, the Board finds that some intermittent noise exposure likely occurred.  

Service treatment records are silent for any symptoms of degraded hearing acuity or organic ear disorders.  Six audiometric tests obtained at the start, during, and end of active service showed normal hearing acuity. In an October 1990 discharge examination, the Veteran reported that she did not know if she had hearing loss but did not report any particular symptoms.  

In February 2009, the Veteran sought VA treatment for decreased hearing in most listening situations for the past year.  She reported difficulty hearing conversation at low volume in person and on the telephone.   She also reported tinnitus, onset unknown, and lightheadedness and dizziness since November 2008.  An audiologist noted mild to moderate bilateral sensorineural hearing loss at 1000 and 2000 Hz with speech discrimination scores of 100 percent.  After an April 2009 otolaryngology examination ruled out organic ear disorders, the Veteran was issued hearing aids.  

In February 2010, a VA audiologist noted a review of the claims file and that service treatment records showed normal hearing on all examinations from 1979 to 1989.  The audiologist noted the Veteran's reports of exposure to noise from lawn mowers, tractors, and helicopters for a period of five to six years without the use of hearing protection.  The Veteran also reported experiencing tinnitus since 1982 and that it caused imbalance when severe.  Puretone thresholds were 20, 35, 35, 20 and 25 decibels at 500, 1000, 2000, 3000, and 4000 Hz in the right ear and 20,35,35,20, and 30 decibels at the respective frequencies in the left ear.  Speech discrimination scores were 92 percent bilaterally.  The audiologist diagnosed mild sensorineural hearing loss at mid frequencies and noted that the results were unchanged since 2009.  The audiologist found that the current hearing loss was not caused by noise exposure during service because hearing was normal with no evidence of hearing deficits within one year of discharge. 

The evidence of record establishes that the Veteran has a current hearing loss disability, as reflected, by the February 2010 audiometric and speech testing that showed three thresholds at 26 decibels or above in the left ear and bilateral speech discrimination scores less than 94 percent.  However, the record simply fails to establish that her bilateral hearing loss is medically related to noise exposure during active service.   

The Board acknowledges that the Veteran is competent to report on her difficulty hearing conversation that started in approximately early 2008.  The Veteran's reports of current symptoms are credible but her reports of the use or non-use of hearing protection in service have been  inconsistent.  The Board is mindful that the absence of a hearing disability during active service does not preclude the award of service connection.  However, the audiologist noted and considered the Veteran's lay contentions including the onset of hearing loss well after service.  The opinion offered by the audiologist indicated a medical understanding that noise damage causes hearing loss at the time it occurs and not in a delayed-onset process and that normal acuity at the time of discharge is a valid factor in forming an opinion.  There is no contrary opinion of record.  

The Board thus accepts the VA examiner's opinion as probative of the medical nexus question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) and Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  Moreover, as the etiology of the Veteran's current hearing loss is matter outside the realm of a layperson's competence, and she is not shown to have the training and expertise to competently render such an opinion (see, e.g., Jandreau and Woehlaert, supra), her lay assertions in this regard are not sufficient to either support her claim, or to counter the probative opinion of the VA audiologist on the matter of medical etiology. 

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-56.


ORDER

Service connection  for PTSD is granted. 

Service connection for pes planus, claimed as fallen arches, is denied. 

Service connection for bilateral hearing loss is denied.  



___________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


